MEMORANDUM **
Juan Paulino Robles Tzunun, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s order denying his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings. Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We deny the petition for review.
Robles Tzunun’s challenge to the BIA’s streamlining procedure is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 852 (9th Cir.2003), and he has not demonstrated that the BIA’s decision to streamline his case was improper.
We are not persuaded that the qualifying relative requirement for cancellation of removal violates equal protection. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002) (“[L]ine-drawing decisions made by Congress or the President in the context of immigration and naturalization must be upheld if they are rationally related to a legitimate government purpose.” (internal quotation marks and citation omitted)).
Robles Tzunun’s due process contentions are without merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.